In an action to recover damages for false imprisonment, the appeal is from an order granting motions for judgment on the pleadings dismissing the complaint and from the judgment entered thereon and from an order denying a motion for leave to serve an amended complaint. Orders and judgment unanimously affirmed, with $10 costs and disbursements. The false imprisonment alleged in the complaint and in the notice of claim was commenced on January 1, 1956 and terminated with appellant’s discharge, after he had been found sane by a jury in a proceeding under section 76 of the Mental Hygiene Law on March 16, 1956. A cause of action for false imprisonment accrues the instant the imprisonment takes place and becomes complete the moment the detention ceases (Dusenbury v. Kielly, 58 How. Prac. 286, affd. 85 N. Y. 383; Tierney v. State of New York, 266 App. Div. 434, affd. 292 N. Y. 523; Salerno v. Lansing, 269 App. Div. 810). The notice of claim was not served until June 15, 1956, which is not within the 90-day period required by section 50-e of the General Municipal Law. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ. [5 Misc 2d 869.]